DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 07, 2022 has been entered.
Response to Amendment
The amendment filed September 07, 2022 has been entered. Claims 1-2, 4-16, 20-32 are pending in the application. Claims 16 and 20-21 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 12-13, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Borsanyi ‘347 (US 4482347) and further in view of Borsanyi ‘836 (US 4854836).
Regarding claim 1, Dhami discloses a micropump (100, Fig 1) including a support structure (11, Fig 4B), a pump tube (23, Fig 4B), and an actuation system (“peristaltic pump”, Para 0095) comprising one or more pump chamber actuators (5 and 34, Fig 6; Para 0083), the pump tube comprising a pump chamber portion defining therein a pump chamber (See annotated Fig 4B), an inlet portion (See annotated Fig 4B) for inflow of fluid into the pump chamber, and an outlet portion (See annotated Fig 4B) for outflow of fluid from the pump chamber (Para 0055; Para 0101; fluid flows from the reservoir 12, through the dip tube, pump tube, and then the delivery tube connected to the patient), the micropump attached to the patient (Para 0006, liens 1-3), the inlet, outlet, and pump chamber portions monolithically forming part of a continuous section of tube made of a supple material (Para 0097, lines 14-17; also see Fig 13), the pump chamber bonded to a wall within the support structure (Para 0101, lines 13-18; Macmillan dictionary defines bond as “to attach two things firmly together” thus the joints 24 firmly attach, at least indirectly, the support structure 11 to the pump chamber of tube 23), the one or more pump chamber actuators configured to bias against the pump chamber portion to expel liquid contained in the pump chamber via the outlet portion, respectively to bias away from the pump chamber portion to allow liquid to enter the pump chamber via the inlet portion (Para 0055; Para 0081), wherein an end of the inlet portion forms an inlet of the micropump and an end of the outlet portion forms an outlet of the micropump (See Fig 4B).
Dhami is silent regarding an adhesive surface configured to adhere to skin of a patient, the outlet portion coupled to a needle for subcutaneous administration of liquid to the patient having the micropump adhered thereto via the adhesive surface; the pump chamber bonded to the support structure via welding, brazing, adhesive bonding, or cold or hot heading; and wherein the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions.
Hanson teaches a micropump (10, Fig 2) comprising an adhesive surface (20, Fig 2) configured to adhere to skin of a patient (Col 12, lines 25-32), an outlet portion (56, Fig 2) coupled to a delivery tube (54, Fig 2) and needle (52, Fig 2) for subcutaneous administration of liquid to the patient having the micropump adhered thereto via the adhesive surface (Col 13, lines 39-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micropump disclosed by Dhami to include an adhesive surface on the base and a needle coupled to the delivery tube as taught by Hanson in order to have a device that can be easily attached to the user’s skin and provide medicament into the body of the patient (Col 12, lines 25-40; Col 13, lines 39-46).
The modified invention of Dhami and Hanson disclose all of the elements of the invention above, however, are silent regarding the pump chamber bonded to the support structure via welding, brazing, adhesive bonding, or cold or hot heading; and wherein the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions.
Borsanyi ‘347 teaches a peristaltic pump (device of Fig 11) including a support structure (151, Fig 11), a pump tube (112a, Fig 11), and an actuation system (28, Fig 11) comprising one or more pump chamber actuators (29, Fig 10) (Col 5, lines 13-37), the pump tube comprising a pump chamber portion (portion of tube 112a in opening 150, Fig 12), an inlet portion (portion of tube 112a directly coupled to sleeve 154), and an outlet portion (portion of tube 112a directly coupled to sleeve 155), the pump chamber bonded to the support structure via welding (Col 8, lines 18-33; the sleeves or joints that are coupled to the tube are bonded to the support structure via ultrasonic welding, therefore, the pump chamber is at least indirectly bonded to the support structure via welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joints 24 disclosed by Dhami to instead be joints that are ultrasonically welded to the support structure as taught by Borsanyi ‘347 in order to ensure a uniform stretching of the pump tube (Col 8, lines 18-20).
The modified invention of Dhami, Hanson, and Borsanyi ‘347 disclose all of the elements of the invention above, however, are silent regarding the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions.
Borsanyi ‘836 teaches a micropump (device of Fig 10) including a support structure (12 and 13, Fig 10), a pump tube (230, Fig 10), and an actuation system (10, Fig 10) comprising one or more pump chamber actuators (See annotated Fig 10), the pump tube comprising a pump chamber portion (334, Fig 8) defining therein a pump chamber (interior of portion 334), an inlet portion(see annotated Fig 8) for inflow of fluid into the pump chamber, and an outlet portion (see annotated Fig 8) for outflow of fluid from the pump chamber (Col 6, lines 47-50) wherein the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions (See annotated Fig 8; Col 6, lines 47-59)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump tube disclosed by Dhami, Hanson, and Borsanyi ‘347 to have the pump chamber portion have a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions as taught by Borsanyi ‘836 in order to have a tube that is highly effective for use in a liner peristaltic pump and provides increased fluid capacity and reduced wall thickness (Col 2, lines 3-9).

    PNG
    media_image1.png
    557
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    372
    598
    media_image3.png
    Greyscale

Regarding claim 2, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses the one or more pump chamber actuators (5 and 34, Fig 6 -Dhami) comprise one or more tube coupling interface elements (34, Fig 6 -Dhami) (Para 0083 -Dhami).
Regarding claim 4, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses all of the elements of the invention as discussed above, however, is silent regarding the actuation system further comprises an inlet valve and an outlet valve in the form of pinch valves that bias against the pump tube on an inlet side and an outlet side of the pump chamber portion, respectively, the inlet pinch valve being operated by movement from an inlet valve actuator and the outlet pinch valve being operated by movement from an outlet valve actuator.
Borsanyi ‘836 further teaches an actuation system (10, Fig 10) further comprises an inlet valve (See annotated Fig 10 above) and an outlet valve (See annotated Fig 10 above) in the form of pinch valves that bias against the pump tube on an inlet side and an outlet side of the pump chamber portion, respectively (Col 3, line 46 – Col 4, lines 24), the inlet pinch valve being operated by movement from an inlet valve actuator (16 of inlet valve, annotated Fig 10) and the outlet pinch valve being operated by movement from an outlet valve actuator (16 of outlet valve, annotated Fig 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation system disclosed by Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 to have the inlet valve, outlet valve, and pump chamber actuators as further taught by Borsanyi ‘836 in order to have compact, simply constructed, precise, accurate, and reliable actuation system (Col 1, lines 7-13; Col 3, lines 31-34).
Regarding claim 5, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses the pinch valves (See annotated Fig 10 above) bias against an expanded section of the pump chamber portion (Col 4, lines 16-20; Col 7, lines 19-32 - Borsanyi ‘836).
Regarding claim 6, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses the inlet and outlet valves (See annotated Fig 10 above) comprise an elastic body (366, Fig 10 - Borsanyi ‘836; Also see 37a, Fig 11A -Dhami) configured to apply elastic pressure closing together opposing surfaces of the pump chamber portion (Col 6, lines 15-18; Col 7, lines 15-18 - Borsanyi ‘836).
Regarding claim 7, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses the inlet (16 of inlet valve, annotated Fig 10) and outlet valve actuators (16 of outlet valve, annotated Fig 10) individually actuate the inlet and outlet pinch valves, respectively, responsive to corresponding movement at the inlet and outlet valve actuators (As described in Col 3, line 46 – Col 4, lines 24 - Borsanyi ‘836, the inner races or members are mounted in a helical manner such that rotation of the shaft 20 causes sequential movement of the bearing assemblies 15 which include the inlet and outlet valves)
Regarding claim 12, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses the pump chamber portion (334, Fig 8 - Borsanyi ‘836) of the pump tube (230, Fig 8 - Borsanyi ‘836) is a blow molded section of polymer tube (See Figs 2-4; Col 5, lines 4-27; Col 6, lines 47-59; tube 230 is formed using the same method of tube 30 - Borsanyi ‘836).
Regarding claim 13, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses opposed wall portions of the pump chamber portion (334, Fig 8 - Borsanyi ‘836) are fixed to elements that form parts of the actuation system and the support structure that move relatively with respect to each other, to pull apart or press together the wall portions (Para 0083; Para 0097; Para 0101 -Dhami; As seen in Fig 9D, the actuation system 5 and 34 and support structure 11 are fixed to the tube at least indirectly by the membrane 37a, the occlusion block 9, and the joints 24, the claim language does not require any particular attachment, direct or indirect). 
Regarding claim 22, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses the micropump is configured to pump insulin for subcutaneous administration to the patient (Col 10, lines 8-18 -Hanson).
Regarding claim 28, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses the pump chamber is bonded to the wall within the support structure via welding (Col 8, lines 18-33 - Borsanyi ‘347; the sleeves or joints that are coupled to the tube are bonded to the support structure via ultrasonic welding, therefore, the pump chamber is at least indirectly bonded to the support structure via welding)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Borsanyi ‘347 (US 4482347) and further in view of Borsanyi ‘836 (US 4854836) and further in view of Phelps (2105200).
Regarding Claim 8, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses all of the elements of the invention as discussed above, however, is silent regarding the one or more pump chamber actuators and/or the inlet valve actuator and/or the outlet valve actuator is/are passively driven in one direction by means of a spring element.
Phelps teaches an analogous peristaltic pump (Col 1, lines 19-23) comprising a pump tube (14, Fig 1) and an actuation system (See system of Fig 4) comprising one or more pump chamber actuators (the middle actuator 66, Fig 4) and inlet (the right actuator 66, Fig 4) and outlet valves actuators (the left actuator 66, Fig 4) wherein the actuators (66, Fig 4) are passively driven in one direction by means of a spring element (65, Fig 3; Col 3, lines 12-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the actuators disclosed by Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 with the actuators driven by spring elements as taught by Phelps in order to have a system wherein one actuator is always in the closed position to prevent the free flow of  material in the event that the container is above the level of the outlet end of the tube (Col 3, lines 42-46).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Borsanyi ‘347 (US 4482347) and further in view of Borsanyi ‘836 (US 4854836) and further in view of Archibald (US 4322201) as evidenced by Lewotsky (“Tutorial: The Basics of Stepper Motors - Part I”).
Regarding claim 9, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses all of the elements of the invention as discussed above, however, is silent regarding the one or more pump chamber actuator and/or the inlet valve actuator and/or the outlet valve actuator is/are actively driven in at least one direction by means of a motor (Para 0081 -Dhami), however, is silent regarding the motor being electromagnetic.
Archibald teaches an analogous pump comprising a pump chamber actuator (86, Fig 1) and/or inlet valve actuator (84, Fig 1) and/or an outlet valve actuator (88, Fig 1) that are actively driven in at least one direction by means of a stepper motor (Col 3, lines 39-47; as defined by Lewotsky a stepper motor utilizes magnets and electricity to function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor disclosed by Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 to instead be a stepper motor in order to have an economical, easy to integrate and capable motor for the pump (See top of Lewotsky).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Borsanyi ‘347 (US 4482347) and further in view of Borsanyi ‘836 (US 4854836) and further in view of Archibald (US 4322201) and further in view of Jassawalla (US 4273121).
Regarding claim 10, the modified invention of Dhami, Hanson, Borsanyi ‘347, Borsanyi ‘836, and Archibald discloses all of the elements of the invention as discussed above, however, is silent regarding a ratio of the pump chamber portion cross-sectional area over the inlet and outlet portions cross-sectional area Ap/Ai is in a range of 4 to 100.
Jassawalla teaches a ratio of a pump chamber portion (diaphragm 20’, Fig 6) cross-sectional area over the inlet and outlet portions (113 and 115, Fig 6) cross-sectional area Ap/Ai is over 3 (Col 6, line 65 — Col 7, line 4; the ratio stated is Ai/Ap is less than 0.3, so the inverse Ap/Ai would be a ratio greater than 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the pump chamber portion cross-sectional area over the inlet and outlet portions cross-sectional area disclosed by Borsanyi ‘836 to be greater than 3 as taught by Jassawalla in order reduce regurgitation thereby ensuring accuracy of the pump (Col 6, line 65 — Col 7, line 4). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 11, the modified invention of Dhami, Hanson, Borsanyi ‘347, Borsanyi ‘836, and Archibald discloses all of the elements of the invention as discussed above, however, is silent regarding the micropump is configured for pumping liquids in a range of 1nl/min to 100ml/min.
Jassawalla teaches a micropump including a pump tube (11, 13, 25, 26, Fig 3) and an actuation system (63, 65, 67, 97, 103, Fig 3) comprising one or more pump chamber actuators (67, Fig 3), an inlet valve actuator (91, Fig 3), and an outlet valve actuator (95, Fig 3); the micropump configured for pumping liquids in the range of 1nl/min to 100ml/min (Col 7, lines 26-30; 1 ml per hour is equivalent to 0.016 ml per minute which is within the stated range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micropump disclosed by Dhami, Hanson, Borsanyi ‘347, Borsanyi ‘836, and Archibald to be configured for pumping liquids at 0.016 ml per minute as taught by Jassawalla in order to have a micropump that has increased accuracy (Col 7, lines 23-30).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Borsanyi ‘347 (US 4482347) and further in view of Borsanyi ‘836 (US 4854836) and further in view of Raines (US 5252044).
Regarding claim 14, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses all of the elements of the invention as discussed above, however, is silent regarding the one or more pump chamber actuators and/or the inlet valve actuator and/or the outlet valve actuator comprise position sensors configured to determine a state of operation of the micropump.
Raines discloses an analogous pump (60, Fig 7) wherein the outlet valve actuator (72) comprise position sensors (98, Fig 7) configured to determine a state of operation of the micropump (Col 4, lines 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet valve actuator disclosed by Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 to include a position sensor as taught by Raines in order to have a system that can shut down in response to improper movement of the outlet valve to ensure safe functioning of the device (Col 5, lines 41-50).
Regarding claim 15, the modified invention of Dhami, Hanson, Borsanyi ‘347, Borsanyi ‘836, and Raines discloses the position sensors (98, Fig 7 -Raines) comprise magnetic sensors that detect a position of a biasing organ (Col 4, lines 48-52 -Raines; Hall sensor detects magnetic fields).
Claims 23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Phelps (2105200) and further in view of Borsanyi ‘836 (US 4854836).
Regarding claim 23, Dhami discloses a micropump (100, Fig 1) including a support structure (11, Fig 4B), a monolithic pump tube (23, Fig 4B), and an actuation system (“peristaltic pump”, Para 0095) comprising one or more pump chamber actuators (5 and 34, Fig 6; Para 0083), the monolithic blow-molded pump tube consisting of a continuous piece of tube made of a supple material and defining a pump chamber portion (See annotated Fig 4B), an inlet portion (See annotated Fig 4B), and an outlet portion (See annotated Fig 4B) for administration of liquid to the patient having the micropump attached to the patient (Para 0006, liens 1-3), the one or more pump chamber actuators configured to bias against the pump chamber portion to expel liquid contained in the pump chamber via the outlet portion, respectively to bias away from the pump chamber portion to allow liquid to enter the pump chamber via the inlet portion (Para 0055; Para 0081).
Dhami is silent regarding the pump tube being blow-molded; the actuation system comprising first and second cantilever arms, an adhesive surface configured to adhere to skin of a patient, wherein the first cantilever arm configured to cause, responsive to a spring force, the pump chamber portion to expel liquid contained in the pump chamber via the outlet portion to the needle for subcutaneous administration to the patient, the second cantilever arm configured to allow liquid to enter the pump chamber via the inlet portion, wherein the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions.
Hanson teaches a micropump (10, Fig 2) comprising an adhesive surface (20, Fig 2) configured to adhere to skin of a patient (Col 12, lines 25-32), an outlet portion (56, Fig 2) coupled to a delivery tube (54, Fig 2) and needle (52, Fig 2) for subcutaneous administration of liquid to the patient having the micropump adhered thereto via the adhesive surface (Col 13, lines 39-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micropump disclosed by Dhami to include an adhesive surface on the base and a needle coupled to the delivery tube as taught by Hanson in order to have a device that can be easily attached to the user’s skin and provide medicament into the body of the patient (Col 12, lines 25-40; Col 13, lines 39-46).
The modified invention of Dhami and Hanson disclose all of the elements of the invention as discussed above, however, is silent regarding the pump tube being blow-molded; the actuation system comprising first and second cantilever arms wherein the first cantilever arm configured to cause, responsive to a spring force, the pump chamber portion to expel liquid contained in the pump chamber via the outlet portion to the needle for subcutaneous administration to the patient, the second cantilever arm configured to allow liquid to enter the pump chamber via the inlet portion, wherein the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions.
Phelps teaches an analogous peristaltic pump (Col 1, lines 19-23) comprising a pump tube (14, Fig 1) and an actuation system (See system of Fig 4) comprising first (42, Fig 4) and second cantilever arms (38, Fig 4) wherein the first cantilever arm configured to cause, responsive to a spring force (65, Fig 3; Col 3, lines 12-21), the pump chamber portion (Portion of tube 14 that interacts and is pinched by portions 64 of the actuation system, Fig 4) to expel liquid contained in the pump chamber via the outlet portion to the needle for administration to the patient, the second cantilever arm configured to allow liquid to enter the pump chamber via the inlet portion (Col 3, lines 54-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the actuators disclosed by Dhami and Hanson with the cantilever arms driven by spring elements as taught by Phelps in order to have a system wherein one actuator is always in the closed position to prevent the free flow of  material in the event that the container is above the level of the outlet end of the tube (Col 3, lines 42-46).
The modified invention of Dhami, Hanson, and Phelps disclose all of the elements of the invention as discussed above, however, is silent regarding the pump tube being blow-molded, wherein the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions.
Borsanyi ‘836 teaches a micropump (device of Fig 10) including a support structure (12 and 13, Fig 10), a monolithic blow-molded pump tube (230, Fig 10; (See Figs 2-4; Col 5, lines 4-27; Col 6, lines 47-59; tube 230 is formed using the same method of tube 30 - Borsanyi ‘836), and an actuation system (10, Fig 10) comprising one or more pump chamber actuators (See annotated Fig 10), the pump tube comprising a pump chamber portion (334, Fig 8) defining therein a pump chamber (interior of portion 334), an inlet portion(see annotated Fig 8) for inflow of fluid into the pump chamber, and an outlet portion (see annotated Fig 8) for outflow of fluid from the pump chamber (Col 6, lines 47-50) wherein the pump chamber portion has a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions (See annotated Fig 8; Col 6, lines 47-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump tube disclosed by Dhami, Hanson, and Phelps to be blow-molded and have the pump chamber portion have a cross-sectional area Ap in an expanded state that is larger than a cross-sectional area Ai of the pump tube at the inlet and outlet portions as taught by Borsanyi ‘836 in order to have a tube that is highly effective for use in a liner peristaltic pump and provides increased fluid capacity and reduced wall thickness (Col 2, lines 3-9).
Regarding claim 26, the modified invention of Dhami, Hanson, Phelps, and Borsanyi ‘836 discloses each of the first (42, Fig 4 -Phelps) and second cantilever arms (38, Fig 4 -Phelps) comprises an elongated, flat portion (See Figs 2 and 4 -Phelps, the cantilever arms are all elongated and flat)
Regarding claim 27, the modified invention of Dhami, Hanson, Phelps, and Borsanyi ‘836 discloses comprising a third cantilever arm (40, Fig 4 -Phelps) configured to move relative to the pump tube (Col 3, lines 54-68 -Phelps).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Phelps (2105200) and further in view of Borsanyi ‘836 (US 4854836) and further in view of Borsanyi ‘347 (US 4482347).
Regarding claim 24, the modified invention of Dhami, Hanson, Phelps, and Borsanyi ‘836 discloses all of the elements of the invention as discussed above, however, is silent regarding the pump chamber portion is bonded to a wall within the support structure via welding, brazing, adhesive bonding, or cold or hot heading.
Borsanyi ‘347 teaches a peristaltic pump (device of Fig 11) including a support structure (151, Fig 11), a pump tube (112a, Fig 11), and an actuation system (28, Fig 11) comprising one or more pump chamber actuators (29, Fig 10) (Col 5, lines 13-37), the pump tube comprising a pump chamber portion (portion of tube 112a in opening 150, Fig 12), an inlet portion (portion of tube 112a directly coupled to sleeve 154), and an outlet portion (portion of tube 112a directly coupled to sleeve 155), the pump chamber bonded to the support structure via welding (Col 8, lines 18-33; the sleeves or joints that are coupled to the tube are bonded to the support structure via ultrasonic welding, therefore, the pump chamber is at least indirectly bonded to the support structure via welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joints 24 disclosed by Dhami to instead be joints that are ultrasonically welded to the support structure as taught by Borsanyi ‘347 in order to ensure a uniform stretching of the pump tube (Col 8, lines 18-20).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Phelps (2105200) and further in view of Borsanyi ‘836 (US 4854836) and further in view of Borsanyi ‘347 (US 4482347) and further in view of Smith (US 2012/0078181).
Regarding claim 25, the modified invention of Dhami, Hanson, Phelps, Borsanyi ‘836, and Borsanyi ‘347 discloses all of the elements of the invention as discussed above, however, is silent regarding the pump chamber is bonded to the wall within the support structure via laser welding
Smith teaches a micropump wherein components are bonded via laser welding (Para 0251, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonically welded joints disclosed by Borsanyi ‘347 to instead be laser welded instead of as taught by Smith since Smith teaches that ultrasonic welding and laser welding can be used to achieve the same result (bonding components in a micropump as described in Para 0251, lines 1-8) and thus were art recognized equivalents at the time of filing. It has been held that substituting parts of an invention involves only routine skill in the art.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Borsanyi ‘347 (US 4482347) and further in view of Borsanyi ‘836 (US 4854836) and further in view of Smith (US 2012/0078181).
Regarding claim 29, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses all of the elements of the invention as discussed above, however, is silent regarding the pump chamber is bonded to the wall within the support structure via laser welding.
Smith teaches a micropump wherein components are bonded via laser welding (Para 0251, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonically welded joints disclosed by Borsanyi ‘347 to instead be laser welded instead of as taught by Smith since Smith teaches that ultrasonic welding and laser welding can be used to achieve the same result (bonding components in a micropump as described in Para 0251, lines 1-8) and thus were art recognized equivalents at the time of filing. It has been held that substituting parts of an invention involves only routine skill in the art.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dhami (US 2015/0182689) in view of Hanson (US 8377002) and further in view of Borsanyi ‘347 (US 4482347) and further in view of Borsanyi ‘836 (US 4854836).
Regarding claim 30, the modified invention of Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836 discloses all of the elements of the invention as discussed above, however, is silent regarding the one or more pump chamber actuators comprise first and second cantilever arms configured to independently move, responsive to spring force, relative to the pump tube.
Phelps teaches an analogous peristaltic pump (Col 1, lines 19-23) comprising a pump tube (14, Fig 1) and an actuation system (See system of Fig 4) comprising first (42, Fig 4) and second cantilever arms (38, Fig 4) wherein the first cantilever arm configured to cause, responsive to a spring force (65, Fig 3; Col 3, lines 12-21), the pump chamber portion (Portion of tube 14 that interacts and is pinched by portions 64 of the actuation system, Fig 4) to expel liquid contained in the pump chamber via the outlet portion to the needle for administration to the patient, the second cantilever arm configured to allow liquid to enter the pump chamber via the inlet portion (Col 3, lines 54-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the actuators disclosed by Dhami, Hanson, Borsanyi ‘347 and Borsanyi ‘836  with the cantilever arms driven by spring elements as taught by Phelps in order to have a system wherein one actuator is always in the closed position to prevent the free flow of  material in the event that the container is above the level of the outlet end of the tube (Col 3, lines 42-46).
Regarding claim 31, the modified invention of Dhami, Hanson, Borsanyi ‘347 Borsanyi ‘836, and Phelps discloses the one or more pump chamber actuators further comprise a third cantilever arm (40, Fig 4 -Phelps) configured to move, response to spring force, relative to the pump tube (Col 3, lines 54-68 -Phelps).
Regarding claim 32, the modified invention of Dhami, Hanson, Borsanyi ‘347 Borsanyi ‘836, and Phelps discloses each of the first (42, Fig 4 -Phelps) and second cantilever arms (38, Fig 4 -Phelps) comprises an elongated, flat portion (See Figs 2 and 4 -Phelps, the cantilever arms are all elongated and flat).
Response to Arguments
Applicants arguments regarding Borsanyi failing to teach the amended limitations have been fully considered but are moot in view of the current rejection that relies on Dhami and Hanson.
Applicants arguments regarding Dhami and Hanson failing to teach the bonding via welding, brazing, adhesive bonding, or cold or hot heading have been fully considered but are moot in view of the current rejection that relies on Borsanyi ‘347 to teach the bonding.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783